          Case 8:17-bk-01757-MGW         Doc 31     Filed 11/28/18     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


IN RE: DANGELO, YVONNE J.                               CH. 7
                                                        CASE NO: 8:17-BK-01757-MGW


      Debtor(s)
___________________________/


  NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

            Pursuant to Local Rule 2002-4, the Court will consider the relief requested in
this paper without further notice or hearing unless a party in interest files a response
within (30) thirty days from the date set forth on the attached proof of service, plus an
additional three days for service if any part was served by U. S. Mail.

   If you object to the relief requested in this paper, you must file your response with the
Clerk of the Court at 801 N. Florida Ave., #555, Tampa, FL 33602-3899 and serve a
copy on Trustee Angela Welch, 12157 W. Linebaugh Ave., PMB 401, Tampa, FL 33626,
and any other appropriate persons within the time allowed. If you file and serve a
response within the time permitted, the Court will either schedule and notify you of a
hearing, or consider the response and grant or deny the relief requested without a hearing.

  If you do not file a response within the time permitted, the Court will consider that you
do not oppose the relief requested in the paper, will proceed to consider the paper without
further notice or hearing, and may grant the relief requested.
______________________________________________________________________

                     TRUSTEE’S OBJECTION TO CLAIM NO.3
                       (INSUFFICIENT DOCUMENTATION)

          COMES NOW, The Trustee, Angela Welch, hereby objects to the following
claims:

       Claim No.3 of Cavalry SPV I, LLC assignee of Capital One, N.A. The Claimant
provided insufficient documentation to substantiate the validity and the amount of Claim.
The Claimant is hereby notified that its Claim may be disallowed unless Claimant files an
Amended Proof of Claim with proper documentation attached within thirty (30) days of
the mailing of this objections with the originals to the Bankruptcy Court and copies to the
Trustee.
       Case 8:17-bk-01757-MGW         Doc 31    Filed 11/28/18    Page 2 of 2




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that a true and correct copy of the foregoing has been
furnished by electronic or regular mail to:
U.S. Trustee, USTPRegion21.TP.ECF@USDOJ.GOV
Luis F Vega Alicea luis@vegalawgroup.com
Yvonne J. D'Angelo 220 Milford St Davenport, FL 33897
Cavalry SPV I, LLC Att: MGRM 500 Summit Lake Dr Ste 400 Valhalla, NY 10595
Bass & Associates Att: Rita Torres 3936 E Ft. Lowell Rd Tucson, AZ 85712-1083
Bass & Associates Att: President Patti H. Bass 3936 E. Ft. Lowell Rd Suite 200 Tucson,
AZ 85712-1083



DATED this 28th day of November, 2018




                                                  /s/ Angela Welch
                                                  Angela L. Welch, Trustee
                                                  12157 W. Linebaugh Ave PMB 401
                                                  Tampa, FL 33626
                                                  (813) 814-0836
